DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (“Xiao”), cited by Applicant, in view of Deng (US 2018/0082627 A1).
Regarding claim 1, Xiao discloses a method for driving a display device, comprising:
obtaining a first driving parameter and a first compensation value of the display device (S 102, fig. 1, page 3, lines 74-75);
determining a second compensation value for the display device based on the abnormal driving parameter of the display device, wherein an absolute value of the first compensation value is greater than an absolute value of the second compensation value (S 103, fig. 1, page 3, lines 76-78); and
driving the display device using the second compensation value and the first driving parameter (page 3, line 79 to page 4, line 7).
Xiao does not specifically disclose determining an abnormal driving parameter of the display device based on the first driving parameter and the first compensation value of the display device.
In a similar filed of endeavor of display device, Deng discloses determining an abnormal driving parameter of the display device based on the first driving parameter and the first compensation value of the display device (paras. 0062-0064).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the determining an abnormal driving parameter as taught by Deng in the system of Xiao in order to eliminate display panel mura effectively.
Regarding claims 2 and 12, Xiao discloses the step of obtaining the first driving parameter and the first compensation value of the display device comprises:
obtaining a correspondence between a first display mode and a second display mode of the display device (page 1, line 44 to page 2, line 27);
obtaining a to-be-displayed gray scale and a to-be-displayed luminance of the display device in the first display mode (page 1, line 44 to page 2, line 27); and
determining the first driving parameter and the first compensation value of the display device according to the to-be-displayed gray scale and the to-be-displayed luminance in the first display mode, and the correspondence (page 1, line 44 to page 2, line 27).
Regarding claims 5 and 15, the combination of Xiao and Deng discloses the step of determining the abnormal driving parameter of the display device based on the first driving parameter and the first compensation value of the display device comprises:
driving the display device according to the first driving parameter and the first compensation value of the display device to obtain a display screen of the display device (paras. 0062-0064 of Deng);
determining an abnormal display area of the display device based on the display screen of the display device and a standard display screen (paras. 0062-0064 of Deng); and
obtaining the first driving parameter and the first compensation value of the abnormal display area of the display device according to the abnormal display area of the display device, to obtain the abnormal driving parameter (paras. 0062-0064 of Deng).
Regarding claims 6 and 16, the combination of Xiao and Deng discloses the step of determining the second compensation value for the display device based on the abnormal driving parameter of the display device, comprises:
obtaining compensation accuracy of the display device; and
determining the second compensation value of the display device based on the abnormal driving parameter and the compensation accuracy of the display device (paras. 0062-0064 of Deng).
Regarding claims 7 and 17, the combination of Xiao and Deng discloses the compensation accuracy comprises a coefficient compensation accuracy, the step of determining the second compensation value for the display device based on the abnormal driving parameter and the compensation accuracy of the display device comprises:
determining a first baseline compensation coefficient and a first baseline compensation value for the display device based on the abnormal driving parameter of the display device (page 4, lines 20-33 of Xiao);
determining a second baseline compensation coefficient for the display device based on the first baseline compensation coefficient and the coefficient compensation accuracy (page 4, lines 20-33 of Xiao); and
determining the second compensation value for the display device based on the first baseline compensation value and the second baseline compensation coefficient (page 4, lines 20-33 of Xiao).
Regarding claims 8 and 18, the combination of Xiao and Deng discloses the compensation accuracy comprises voltage compensation accuracy, the step of determining the second compensation value for the display device based on the abnormal driving parameter of the display device comprises:
determining a first baseline compensation coefficient and a first baseline compensation value for the display device based on the abnormal driving parameter of the display device (page 4, lines 20-33 of Xiao);
determining a second baseline compensation value for the display device based on the first baseline compensation value and the voltage compensation accuracy (page 4, lines 20-33 of Xiao); and
determining the second compensation value for the display device based on the second baseline compensation value and the first baseline compensation coefficient (page 4, lines 20-33 of Xiao).
Regarding claims 9 and 19, the combination of Xiao and Deng discloses the step of determining the second compensation value for the display device based on the abnormal driving parameter of the display device comprises:
determining a first baseline compensation coefficient and a first baseline compensation value for the display device based on the abnormal driving parameter of the display device (page 4, lines 20-33 of Xiao);
determining a second baseline compensation coefficient and a second baseline compensation value for the display device based on the first baseline compensation coefficient, the first baseline compensation value, and the compensation accuracy (page 4, lines 20-33 of Xiao); and
determining the second compensation value for the display device based on the second baseline compensation coefficient and the second baseline compensation value (page 4, lines 20-33 of Xiao).
Regarding claims 10 and 20, the combination of Xiao and Deng discloses after the step of determining the second compensation value for the display device based on the abnormal driving parameter of the display device further comprises:
storing the second compensation value (page 7, lines 1-6).
Regarding claim 11, Xiao discloses a display device (fig. 10) comprising a display device driver and a display panel (page 6, line 79 to page 7, line 6), wherein the display device driver comprising:
an acquisition module configured to obtain a first driving parameter and a first compensation value of the display device (S 102, fig. 1, page 3, lines 74-75);
a second determination module configured to determine a second compensation value for the display device based on the abnormal driving parameter of the display device, wherein an absolute value of the first compensation value is greater than an absolute value of the second compensation value (S 103, fig. 1, page 3, lines 76-78);
a storage module configured to store the second compensation value (page 7, lines 1-6); and
a driving module configured to drive the display device using the second compensation value and the first driving parameter (page 3, line 79 to page 4, line 7).
Xiao does not specifically disclose determining an abnormal driving parameter of the display device based on the first driving parameter and the first compensation value of the display device.
In a similar filed of endeavor of display device, Deng discloses determining an abnormal driving parameter of the display device based on the first driving parameter and the first compensation value of the display device (paras. 0062-0064).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the determining an abnormal driving parameter as taught by Deng in the system of Xiao in order to eliminate display panel mura effectively.
Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claims 3 and 13 identify the distinct limitations “determining a second driving parameter and a minimum compensation value for each pixel according to the first driving parameter and the first compensation value of the display device; and determining the abnormal driving parameter of the display device based on the second driving parameter and the minimum compensation value for each pixel”. Claims 4 and 14 are objected because of their dependencies on claims 3 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (US 2021/0407371 A1) disclose a method for acquiring luminance compensation data. The display panel includes a plurality of display units, collecting an image of a first grayscale value and an image of a second grayscale value displayed by the display panel; calculating a luminance difference between the image of the first grayscale value and the image of the second grayscale value for each of the display units of the display panel and determining the luminance compensation data for the display panel, based on the acquired images of grayscale values (para. 0005).
	Wang et al. (US 2019/0206326 A1) disclose receive grayscale data to be displayed, determine a voltage compensation value, which corresponds to theoretical drive voltage corresponding to the grayscale data to be displayed, compensate the theoretical drive voltage corresponding to the grayscale data to be displayed with the determined voltage compensation value, and then drive a light-emitting diode in the pixel circuit to emit light (paras. 0034-0037).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693